Name: Commission Regulation (EEC) No 2407/89 of 3 August 1989 fixing the minimum selling price for the purposes of the standing invitation to tender opened by Regulation (EEC) No 2406/89
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4. 8 . 89 No L 227/51Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2407/89 of 3 August 1989 fixing the minimum selling price for the purposes of the standing invitation to tender opened by Regulation (EEC) No 2406/89 by tender 330 000 tonnes of durum wheat for export in the form of meal ; whereas that Regulation provides for a minimum selling price to be fixed by way of a derogation from Article 5 (3) of Commission Regulation (EEC) No 1836/82, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1834/89 (2), Having regard to Council Regulation (EEC) No 2406/89 of 3 August 1989 authorizing certain intervention agencies to put up for sale by tender 330 000 tonnes of durum wheat for export in the form of meal (3), and in particular Article 3 thereof, Whereas Article 3 of Council Regulation (EEC) No 1581 /86 of 23 May 1986 laying down general rules for intervention on the market in cereals (4), as amended by Regulation (EEC) No 195/89 0, stipulated that when cereals held by intervention agencies are sold they shall be sold by tender ; Whereas Commission Regulation (EEC) No 1836/82 (6), as last amended by Regulation (EEC) No 2418/87 (7), lays down the procedure and conditions for the disposal of cereals held by intervention agencies ; Whereas Commission Regulation (EEC) No 2406/89 authorizes certain intervention agencies to put up for sale HAS ADOPTED THIS REGULATION : Article 1 The minimum selling price for the purposes of the standing invitation to tender issued under Regulation (EEC) No 2406/89 shall be ECU 238,06 per tonne for Italy and ECU 202,88 per tonne for Spain . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 August 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (*) OJ No L 180, 27. 6. 1989, p. 1 . (3) See page 49 of this Official Journal. . (*) OJ No L I 39, 24. 5. 1986, p. 36. 0 OJ No L 25, 28 . 1 . 1989, p. 22. ( «) OJ No L 202, 9 . 7. 1982, p. 23. o OJ No L 223, 11 . 8 . 1987, p. 5.